 

Exhibit 10.2

 

 



THIRD AMENDMENT TO THE EXCHANGE AGREEMENT dated as of August 5, 2014 (this
“Amendment”), between RCS Capital Corporation, a Delaware corporation, and RCAP
Holdings, LLC, a Delaware limited liability company (each of whom may be
referred to herein as a “Party” and together as the “Parties”).

 

WHEREAS, the Parties previously entered into that certain Exchange Agreement
dated as of June 10, 2013, as amended on February 11, 2014 and May 8, 2014 (the
“Exchange Agreement”);

 

WHEREAS, pursuant to Section 3.13 of the Exchange Agreement, the Exchange
Agreement may be amended by a written instrument signed by the Parties; and

 

WHEREAS, the Parties desire to amend the Exchange Agreement and address certain
matters, as set forth herein;

 

NOW, THEREFORE, the Parties agree as follows:

 

1. Definitions. Capitalized terms used herein but not defined herein shall have
the respective meanings ascribed to them in the Exchange Agreement.

 

2. Amendment to Exchange Agreement. The Parties hereby agree that,
notwithstanding any provisions of the Exchange Agreement to the contrary, RCAP
shall not be required to deliver any Class B Shares to the Corporation for
cancellation, and no Class B Shares shall be cancelled by the Corporation, at
the Closing of an Exchange. The Exchange Agreement is hereby amended to the
extent necessary to implement the provisions of this Section 2.

 

3. Effect on the Exchange Agreement. Except as specifically amended by this
Amendment, the Exchange Agreement shall remain in full force and effect and the
Exchange Agreement, as amended by this Amendment, is hereby ratified and
affirmed in all respects. On and after the date hereof, each reference in the
Exchange Agreement to “this Agreement,” “herein,” “hereunder” or words of
similar import shall mean and be a reference to the Exchange Agreement as
amended by this Amendment.

 

4. Governing Law. This Agreement shall be governed by, construed and enforced in
accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.

 

5. Counterparts. This Agreement may be executed (including by facsimile
transmission with counterpart pages) in one or more counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both Parties
need not sign the same counterpart.



 

[signature page follows]

 



 

 




IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
respective officers hereunto duly authorized, all as of the date first above
written.

 

 

RCS CAPITAL CORPORATION

 

 

By: /s/William M. Kahane                          
Name: William M. Kahane
Title: Chief Executive Officer

 

 

RCAP HOLDINGS, LLC

 

 

By: /s/ Nicholas S. Schorsch                      
Name: Nicholas S. Schorsch
Title: Manager



 

 

 

 

 

[Signature Page to Third Amendment to the Exchange Agreement]



 



 

